

REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 3rd day of August, 2007 (the “Effective Date”) between Blacksands
Petroleum, Inc., a Nevada corporation (the “Company”), and H. Reginald F. Burden
(“Holder” or “Purchaser”).
 
RECITALS:
 
WHEREAS, the Company consummated a private placement offering (“PPO”) of its
units (“Units”), consisting of one share of its common stock and warrants to
purchase one share of common stock, on August 8, 2006, selling $10,854,700 of
Units;
 
WHEREAS, the Company has entered into one Common Share Purchase Agreement
(“Stock Purchase Agreement”) of even date, whereby the Company will purchase 600
shares of common stock of Access Energy Inc. (“Access”) representing 75% of its
issued and outstanding common stock (the “Acquisition”);
 
WHEREAS, as part of the consideration for the Acquisition, the Company is to
issue warrants (“Warrants”) to purchase 1,500,000 shares of the Company’s common
stock (as defined below) to H. Reginald F. Burden, the sole stockholder of
Access;


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.  Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Approved Market” means the NASD Over-The-Counter Bulletin Board, the Nasdaq
National Market, the Nasdaq Capital Market, the New York Stock Exchange, Inc. or
the American Stock Exchange, Inc.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchaser that
it is required, because of the occurrence of an event of the kind described in
Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such registration statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holder that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, however, that
(a) the Company shall limit its use of Blackout Periods, in the aggregate, to 30
Trading Days in any 12-month period and (b) no Blackout Period may commence
sooner than 60 days after the end of a prior Blackout Period.
 
1

--------------------------------------------------------------------------------


 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means the Purchaser or any of such Purchaser’s respective successors
and Permitted Assigns who acquire rights in accordance with this Agreement with
respect to the Registrable Securities directly or indirectly from the Purchaser
or from any Permitted Assignee.
 
“Majority Holder” means at any time stockholders or warrant holders representing
a majority of the Units or securities underlying the Units offered in the PPO.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor or (f) a party to this Agreement.
 
2

--------------------------------------------------------------------------------


 
“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of the Holder of Common Stock to include
Registrable Securities in such registration.
 
The terms “register”, “registered”, and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the shares of Common Stock issuable on exercise
of the Warrants issued to the Purchaser, but excluding (i) any Registrable
Securities that have been publicly sold or may be sold immediately without
registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise; (ii) any Registrable Securities sold by a person in
a transaction pursuant to a registration statement filed under the Securities
Act or (iii) any Registrable Securities that are at the time subject to an
effective registration statement under the Securities Act.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
“Trading Day” means any day on which a national securities exchange, the Nasdaq
Stock Market, the NASD Over the Counter Bulletin Board or such other securities
market or quotation system, which at the time constitutes the principal
securities market for the Common Stock, is open for general trading of
securities.
 
2.  Term. This Agreement shall continue in full force and effect for a period of
two years from the Effective Date, unless terminated sooner hereunder.
 
3.  Registration.
 
(a)  Registration on Form SB-2. As promptly as reasonably practicable after the
consummation of the Acquisition, the Company shall file with the Commission a
Registration Statement on Form SB-2, or other applicable form, relating to the
resale by the Holders of all of the Registrable Securities, and the Company
shall use its commercially reasonable best efforts to cause such Registration
Statement to be declared effective as soon as is practicable following such
filing; provided, however, that the Company shall not be obligated to effect any
such registration, qualification, or compliance pursuant to this Section, or
keep such registration effective pursuant to the terms hereunder: (i) in any
particular jurisdiction in which the Company would be required to qualify to do
business as a foreign corporation or as a dealer in securities under the
securities or blue sky laws of such jurisdiction or to execute a general consent
to service of process in effecting such registration, qualification or
compliance, in each case where it has not already done so or (ii) during any
Blackout Period.
 
3

--------------------------------------------------------------------------------


 
(b)  Piggyback Registration. If the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holder), other than (i) a registration relating solely to
employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Commission Rule 145 transaction, a registration on Form S-4 in connection with
a merger, acquisition, divestiture, reorganization, or similar event, the
Company shall promptly give to the Holder written notice thereof (and in no
event shall such notice be given less than 20 calendar days prior to the filing
of such registration statement), and shall, subject to Section 3(c), include as
a Piggyback Registration all of the Registrable Securities specified in a
written request delivered by the Holder within 10 calendar days after receipt of
such written notice from the Company. However, the Company may, without the
consent of the Holder, withdraw such registration statement prior to its
becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.
 
(c)  Underwriting. If a Piggyback Registration is for a registered public
offering involving an underwriting, the Company shall so advise the Holder. In
such event, the right of the Holder to Piggyback Registration shall be
conditioned upon the Holder’s participation in such underwriting and the
inclusion of the Holder’s Registrable Securities in the underwriting to the
extent provided herein. If the Holder proposes to include the Registrable
Securities it holds through such underwriting, it shall (together with the
Company and any other stockholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting by the Company or the
selling stockholders, as applicable. Notwithstanding any other provision of this
Section, if the underwriter or the Company determines that marketing factors
require a limitation of the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise the Holder (unless the Holder failed to timely elect to include
its Registrable Securities through such underwriting or has indicated to the
Company its decision not to do so), and indicate to the Holder the number of
shares of Registrable Securities that may be included in the registration and
underwriting, if any. The number of shares of Registrable Securities to be
included in such registration and underwriting shall be allocated among the
Holder and holders of other stockholders or warrant holders of the Company as
follows:
 
(i)  In the event of a Piggyback Registration that is initiated by the Company,
the number of shares that may be included in the registration and underwriting
shall be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders with
existing registration rights on the date hereof, including the Holder, who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included; and
 
4

--------------------------------------------------------------------------------


 
(ii)  In the event of a Piggyback Registration that is initiated by the exercise
of demand registration rights by a stockholder or stockholders of the Company
(other than the Holder), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holder, who have requested to sell in the registration, on a pro
rata basis according to the number of shares requested to be included.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw their Registrable Securities therefrom by delivery of written
notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities a
greater number of Registrable Securities held by other stockholders or warrant
holders may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
stockholders or warrant holders who have included Registrable Securities in the
registration the right to include additional Registrable Securities pursuant to
the terms and limitations set forth herein in the same proportion used above in
determining the underwriter limitation.
 
(d)  Other Registrations. Prior to the SEC Effective Date, the Company will not,
without the prior written consent of the Majority Holder, file or request the
acceleration of any other registration statement filed with the Commission, and
during any time subsequent to the SEC Effective Date when the Registration
Statement for any reason is not available for use by any Holder for the resale
of any Registrable Securities, the Company shall not, without the prior written
consent of the Majority Holder, file any other registration statement or any
amendment thereto with the Commission under the Securities Act or request the
acceleration of the effectiveness of any other registration statement previously
filed with the Commission, other than (i) any registration statement on Form S-8
or Form S-4 and (ii) any registration statement or amendment which the Company
is required to file or as to which the Company is required to request
acceleration pursuant to any obligation in effect on the date of execution and
delivery of this Agreement.
 
4.  Registration Procedures. The Company will keep each Holder reasonably
advised as to the filing and effectiveness of the Registration Statement. At its
expense with respect to the Registration Statement, the Company will:
 
(a)  prepare and file with the Commission with respect to the Registrable
Securities, a registration statement on Form SB-2, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such registration statement to
become and remain effective for a period of two years or for such shorter period
ending on the earlier to occur of (i) the sale of all Registrable Securities and
(ii) the availability under Rule 144(k) for the Holder to sell the Registrable
Securities (in either case, the “Effectiveness Period”);
 
5

--------------------------------------------------------------------------------


 
(b)  if a registration statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;
 
(c)  prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective during the
Effectiveness Period;
 
(d)  furnish, without charge, to the Holder of Registrable Securities covered by
such registration statement (i) a reasonable number of copies of such
registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as the Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as the Holder may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as the Holder may require to consummate the
disposition of the Registrable Securities owned by the Holder, but only during
the Effectiveness Period;
 
(e)  use its commercially reasonable best efforts to register or qualify such
registration under such other applicable securities or blue sky laws of such
jurisdictions as the Holder of Registrable Securities covered by such
registration statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable registration statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, however, that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction;
 
(f)  as promptly as practicable after becoming aware of such event, notify the
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such registration statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;
 
6

--------------------------------------------------------------------------------


 
(g)  comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such registration statement;
 
(h)  as promptly as practicable after becoming aware of such event, notify the
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;
 
(i)  use its best efforts to cause all the Registrable Securities covered by the
Registration Statement to be quoted on the NASD OTC Bulletin Board or quoted or
listed on such other principal securities market on which securities of the same
class or series issued by the Company are then listed or traded;
 
(j)  provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;
 
(k)  cooperate with the Holder of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holder may reasonably request and
registered in such names as the Holder may request;
 
(l)  during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holder to sell Registrable Securities by
reason of the limitations set forth in Regulation M under the Exchange Act; and
 
(m)  take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holder of the Registrable Securities pursuant to the
Registration Statement.
 
5.  Suspension of Offers and Sales. The Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
7

--------------------------------------------------------------------------------


 
6.  Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with securities or blue sky laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.
 
7.  Assignment of Rights. No Holder may assign its rights under this Agreement
to any party without the prior written consent of the Company; provided,
however, that a Holder may assign its rights under this Agreement without such
consent to a Permitted Assignee as long as (a) such transfer or assignment is
effected in accordance with applicable securities laws; (b) such transferee or
assignee agrees in writing to become subject to the terms of this Agreement; and
(c) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.
 
8.  Information by Holder. Holder included in any registration shall furnish to
the Company such information as the Company may reasonable request in writing
regarding such Holder and the distribution proposed by such Holder.
 
9.  Indemnification.
 
(a)  In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, the Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any Registration Statement prepared
and filed by the Company under which shares of Registrable Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided that the Company shall
not be liable in any such case (i) to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by or on behalf of such Holder specifically stating that it is for use
in the preparation thereof or (ii) if the person asserting any such loss, claim,
damage, liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder or underwriter to so provide such amended preliminary or final prospectus
and the untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holder, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such Registrable Securities by the
Holder.
 
8

--------------------------------------------------------------------------------


 
(b)  As a condition to including Registrable Securities in any Registration
Statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such Registration Statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Holder through an instrument duly executed by or on behalf of the Company
specifically stating that it is for use in the preparation thereof, and such
Holder shall reimburse the Company, and each such director, officer, and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating, defending, or settling and such loss, claim,
damage, liability, action, or proceeding; provided, however, that such indemnity
agreement found in this Section 9 shall in no event exceed the gross proceeds
from the offering received by such Holder. Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Holder of such shares.
 
(c)  Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
 
9

--------------------------------------------------------------------------------


 
(d)  In the event that an indemnifying party does not or is not permitted to
assume the defense of an action pursuant to Sections 9(c) or in the case of the
expense reimbursement obligation set forth in Sections 9(a) and (b), the
indemnification required by Sections 9(a) and (b) hereof shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills received or expenses, losses, damages, or
liabilities are incurred.
 
(e)  If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
(f)  Other Indemnification. Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.
 
10

--------------------------------------------------------------------------------


 
10.  Rule 144. For a period of at least 24 months following the Closing Date,
the Company will use its commercially reasonable best efforts to timely file all
reports required to be filed by the Company after the date hereof under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and if the Company is not required to file reports
pursuant to such sections, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell shares of Common Stock under Rule 144.
 
11.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the United States of
America, both substantive and remedial, without regard to New York conflicts of
law principles. Any judicial proceeding brought against either of the parties to
this agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(b)  Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assigns, executors and administrators of the parties hereto. In the
event the Company merges with, or is otherwise acquired by, a direct or indirect
subsidiary of a publicly traded company, the Company shall condition the merger
or acquisition on the assumption by such parent company of the Company’s
obligations under this Agreement.
 
(c)  Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(d)  Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:
 
if to the Company to:


Blacksands Petroleum, Inc.
Suite 1250, 645 7th Avenue SW
Calgary, Alberta Canada T2P 4G8
Attn: Darren R. Stevenson, CEO
Facsimile: 416-359-7801


If to Holder:  


Reginald Burden
35 Boardwalk Drive
Toronto, ON, M4L 3Y8


or at such other address as any party shall have furnished to the other parties
in writing.
 
11

--------------------------------------------------------------------------------


 
(e)  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement, or any waiver on the part
of any Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.
 
(f)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
(g)  Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(h)  Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Majority Holder. The Purchasers acknowledge that by the operation of this
Section, the Majority Holder may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.
 
(i)  Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not, without the prior written consent of the
Majority Holder, enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder registration
rights senior to those granted to the Holder hereunder.
 
[SIGNATURE PAGES FOLLOW]
 
12

--------------------------------------------------------------------------------



This Registration Rights Agreement is hereby executed as of the date first above
written.
 

       
BLACKSANDS PETROLEUM, INC.
 
   
   
  By:   /s/ Darren R. Stevenson   

--------------------------------------------------------------------------------

Name: Darren R. Stevenson   Its: President and Chief Executive Officer

 

      By:   /s/ Rick Wilson   

--------------------------------------------------------------------------------

Name: Rick Wilson   Its: Vice President

 

             /s/ H. Reg. F. Burden  

--------------------------------------------------------------------------------

H. Reginald F. Burden

 
13

--------------------------------------------------------------------------------

